CREDIT SUPPORT ANNEX

to the SCHEDULE
to the
MASTER AGREEMENT



dated as of June 25, 2009



between

GOLDMAN SACHS BANK USA

("Party A")

And

NEWMARKET CORPORATION

("Party B")



Paragraph 13. Elections and Variables



(a) Security Interest for "Obligations". The term "Obligations" as used in this
Annex includes the following additional obligations:



With respect to Party A: Not Applicable.



With respect to Party B: Not Applicable.



(b) Credit Support Obligations.



(i) Delivery Amount, Return Amount and Credit Support Amount.



(A) "Delivery Amount" has the meaning specified in Paragraph 3(a).



(B) "Return Amount" has the meaning specified in Paragraph 3(b).



"Credit Support Amount" means, for any Valuation Date (i) the Secured Party's
Exposure for that Valuation Date plus (ii) the aggregate of all Independent
Amounts applicable to the Pledgor, if any, minus (iii) the Pledgor's Threshold;
provided, however, that (x) in the case where the sum of the Independent Amounts
applicable to the Pledgor exceeds zero, the Credit Support Amount will not be
less than the sum of all Independent Amounts applicable to the Pledgor and (y)
in all other cases, the Credit Support Amount will be deemed to be zero whenever
the calculation of Credit Support Amount yields an amount less than zero.





(ii) Eligible Collateral. The items in the table below will qualify as "Eligible
Collateral" for the party specified, provided, however, letter of credit shall
be the only Eligible Collateral if, as of any Valuation Date, the Value of all
Cash Posted Collateral, held by Party A has reached $20,000,000.



   

Party B

Valuation Percentage

(A)

Cash

Yes

100%



(B)

letter of credit from a bank and in a form acceptable to Party A

Yes

100% of its face value, provided however if it expires within twenty days of the
Valuation Date, its Value shall be zero and the Secured Party shall be entitled
to draw down the letter of credit up to its full face value unless adequate
Substitute Credit Support has previously been provided





(iii) Other Eligible Support. The following items will qualify as "Other
Eligible Support" for the party specified: None.



(iv) Thresholds.



(A) "Independent Amount" means with respect to Party A: Not Applicable, it being
understood that Party A shall only be a Secured Party hereunder and not a
Pledgor and shall be under no obligation to Transfer collateral hereunder.



"Independent Amount"

means with respect to Party B: an amount equal to 5% of the notional value of
all Transactions between the parties, unless otherwise specified in the
Confirmation.





(B) "Threshold" means with respect to Party A: Infinity, it being understood
that Party A shall only be a Secured Party hereunder and not a Pledgor and shall
be under no obligation to Transfer collateral hereunder.



"Threshold"

means with respect to Party B: Zero.





(C) "Minimum Transfer Amount" means with respect to Party A and Party B,
USD250,000; provided, however, that if an Event of Default or Specified
Condition has occurred and is continuing with respect to a party, the Minimum
Transfer Amount with respect to such party shall be zero.



(D) Rounding. The Delivery Amount and the Return Amount will be rounded up and
down, respectively, to the nearest integral multiple of USD10,000.



(c) Valuation and Timing.



(i) "Valuation Agent" means Party A.



(ii) "Valuation Date" means each day, provided, however that a Valuation Date
shall be a Local Business Day for both parties.



(iii) "Valuation Time" means the close of business in the Relevant Market on the
Local Business Day immediately preceding the Valuation Date or date of
calculation as applicable; provided, however, that the calculations of Value and
Exposure will, as far as practicable, be made as of approximately the same time
on the same date.



For the purposes of this provision, "Relevant Market" means:



with respect to the calculation of Value, the principal market in which the
relevant Eligible Credit Support is traded; and



with respect to the calculation of Exposure, the location most closely
associated with the relevant Transaction;



each as determined by the Valuation Agent, or as otherwise agreed between the
parties.



(iv) "Notification Time" means no later than 1:00 p.m., New York time, on a
Local Business Day; provided, however, that the Valuation Agent will only give
notice of its calculations to a party upon request by such party.



(d) Conditions Precedent and Secured Party's Rights and Remedies. The following
Termination Event(s) will be a "Specified Condition" for the party specified
(that party being the Affected Party if the Termination Event occurs with
respect to that party): With respect to Party A and Party B, Credit Event Upon
Merger, Additional Termination Event and Illegality.



(e) Substitution.



(i) "Substitution Date" has the meaning specified in Paragraph 4(d)(ii).



(ii) Consent. The Pledgor is not required to obtain the Secured Party's consent
for any substitutions pursuant to Paragraph 4(d).



(f) Dispute Resolution.



(i) "Resolution Time" means 1:00 p.m., New York time, on the Local Business Day
following the date on which the notice is given that gives rise to a dispute
under Paragraph 5.



(ii) "Value". For the purpose of Paragraph 5(i)(C) and 5(ii), the Value of
Posted Credit Support will be calculated as follows:



(A) The Value of Cash will be the face amount thereof, multiplied by the
applicable Valuation Percentage.





(B) The Value of letter of credit will 100% of its face value, provided however
if it expires within twenty days of the Valuation Date, its Value shall be zero
and the Secured Party shall be entitled to draw down the letter of credit up to
its full face value unless adequate Substitute Credit Support has previously
been provided.



(iii) "Alternative". The provisions of Paragraph 5 will apply.



(g) Holding and Using Posted Collateral.



(i) Eligibility to Hold Posted Collateral.



Party A will be entitled to hold Posted Collateral pursuant to Paragraph 6(b),
provided that the following conditions applicable to it are satisfied:



(A) Party A is not a Defaulting Party.



No Specified Condition has occurred and is continuing with respect to Party A.



(ii) Use of Posted Collateral. The provisions of Paragraph 6(c) will apply to
Party A and will not apply to Party B.



(h) Distributions and Interest Amount.



(i) Interest Rate. The "Interest Rate" will be the Federal Funds (Effective)
rate published in N.Y. Federal Reserve Statistical Release H.15(519) for that
day, or such other recognized source used for the purpose of displaying such
rate. If the Interest Rate for the relevant day is a negative number, such
Interest Rate will be deemed to be zero.



(ii) Transfer of Interest Amount. The Transfer of the Interest Amount will be
made on or prior to the fifth Local Business Day of each calendar month and on
any Local Business Day when the cash collateral is returned in its entirety.



(iii) Alternative to Interest Amount. Not Applicable.



(iv) Interest Period. The definition of "Interest Period" in Paragraph 12 shall
be deleted and replaced by the following:

-





""Interest Period" means the period from (and including) the first Local
Business Day of a calendar month to (and excluding) the first Local Business Day
of the following calendar month."





(i) Other Eligible Support and Other Posted Support.







(i) "Value" with respect to Other Eligible Support and Other Posted Support
means: Not Applicable.







(ii) "Transfer" with respect to Other Eligible Support and Other Posted Support
means: Not Applicable.







(j) Demands and Notices.







All demands, specifications and notices under this Annex will be made pursuant
to the Notices Section of this Agreement, unless otherwise specified here:







With respect to Party A: 85 Broad Street



New York, New York 10004

Telephone: (212) 902-1444

Facsimile: (212) 346-4237

Attention: Swap Operations

E-mail: ficc-swaps-collateral@gs.com



With respect to Party B: Newmarket Corporation



330 South Fourth Street





Richmond VA 23219-4304





Attention: David A. Fiorenza, Malcolm R. West and Cameron Warner





Telephone: (804)788-5055





Facsimile: (804)788-5435





(k)

Addresses for Transfers.







Party A: To be specified by Party A in writing.





Party B: To be specified by Party B in writing.



(l) Other Provisions:





"

One-Way Credit Support Agreement". Nothwithstanding anything in this Agreement
to the contrary, "Secured Party" shall mean Party A and "Pledgor" shall mean
Party B in all instances in this Annex. This Annex provides for one-way transfer
of Credit Support from Party B to Party A.





 





IN WITNESS WHEREOF the parties have executed this Annex as of the date specified
on the first page hereof.





GOLDMAN SACHS BANK USA

 

NEWMARKET CORPORATION

/s/ Susan Rudov

 

/s/ D. A. Fiorenza

Name: Susan Rudov

 

Name: D. A. Fiorenza

Title: Vice President

 

Title: VP, Treasurer & Principal Financial Officer

Date: June 25, 2009

 

Date: June 25, 2009



